EX-10.3 4 ex10_3.htm EXHIBIT 10.3

PROMISSORY NOTE AND SECURITY AGREEMENT

 



$250,000  Las Vegas, Nevada     June 30, 2011



 

For good and valuable consideration, Southern Products, Inc., a Nevada
corporation, (“Maker”), hereby makes and delivers this Promissory Note and
Security Agreement (this “Note”) in favor of CC Fund, LLC a Nevada Limited
Liability Company, or its assigns (“Holder”), and hereby agrees as follows:

 

1. Principal Obligation and Interest. For value received, Maker promises to pay
to Holder at 3273 E. Warm Springs Road, Las Vegas, NV 89120, or at such other
place as Holder may designate in writing, in currently available funds of the
United States, all funds advanced to Maker by Holder under the terms of this
Note, of up to a maximum principal obligation of Two Hundred Fifty Thousand
United States Dollars. Maker’s obligation under this Note shall accrue interest
at the rate of One Percent (1.0%) per month from the date hereof until paid in
full. Interest shall be computed on the basis of a 365-day year or 366-day year,
as applicable, and actual days lapsed.

 

2. Payment Terms.

 

a.                  All principal and accrued interest then outstanding shall be
due and payable by the Maker on or before the earliest of the following:

 



·         Maker’s receipt of equity funding in a total, cumulative amount of not
less than $1,500,000; or

·         Maker’s receipt of gross revenues, less related Costs of Goods Sold,
in an amount sufficient to pay the principal and interest then due and owing
hereunder;

          or

·         September 30, 2011.

 



b.                  All payments shall be applied first to interest, then to
principal and shall be credited to the Maker's account on the date that such
payment is physically received by the Holder.

 



c.                  All principal and accrued interest then outstanding shall be
due and payable by the Maker to the Holder on or before September 30, 2011.

 



d.                  Maker shall have the right to prepay all or any part of the
principal due under this Note at any time without penalty.

 

e.                  At the option of Holder, the final due date of this Note may
be extended for additional terms of one ninety (90) days upon written notice
delivered to Maker.

 

3. Grant of Security Interest. As collateral security for the prompt, complete,
and timely satisfaction of all present and future indebtedness, liabilities,
duties, and obligations of Maker to Holder evidenced by or arising under this
Note, and including, without limitation, all principal and interest payable
under this Note and all attorneys’ fees, costs and expenses incurred by Maker in
the collection or enforcement of the same (collectively, the “Obligations”),
Maker hereby pledges, assigns and grants to Holder a continuing security
interest and lien in all of Maker’s right, title and interest in and to the
property, whether now owned or hereafter acquired by Maker and whether now
existing or hereafter coming into existence or acquired, including the proceeds
of any disposition thereof, described on Exhibit “A” attached hereto and
incorporated herein by this reference (collectively, the “Collateral”). As
applicable, the terms of this Note with respect to Maker’s granting of a
security interest in the Collateral to Holder shall be deemed to be a security
agreement under applicable provisions of the Uniform Commercial Code (“UCC”),
with Maker as the debtor and Holder as the secured party.

1

 



4. Perfection. Upon the execution and delivery of this Note, Maker authorizes
Holder to file such financing statements and other documents in such offices as
shall be necessary or as Holder may reasonably deem necessary to perfect and
establish the priority of the liens granted by this Note, including any
amendments, modifications, extensions or renewals thereof. Maker agrees, upon
Holder’s request, to take all such actions as shall be necessary or as Holder
may reasonably request to perfect and establish the priority of the liens
granted by this Note, including any amendments, modifications, extensions or
renewals thereof. Maker shall cooperate fully with Holder in establishing and
maintaining Holder’s perfection of Holder’s security interest in the Collateral,
including notifying and keeping Holder apprised of the current location of all
of the Collateral which consists of physical property and the status of all
accounts payable or similar rights which are a part of the Collateral.

 

5. Representations and Warranties of Maker. Maker hereby represents and warrants
the following to Holder:

 

a.                   Maker and those executing this Note on its behalf have the
full right, power, and authority to execute, deliver and perform the Obligations
under this Note, which are not prohibited or restricted under the articles of
incorporation or bylaws of Maker. This Note has been duly executed and delivered
by an authorized officer of Maker and constitutes a valid and legally binding
obligation of Maker enforceable in accordance with its terms.

 

b.                   The execution of this Note and Maker’s compliance with the
terms, conditions and provisions hereof does not conflict with or violate any
provision of any agreement, contract, lease, deed of trust, indenture, or
instrument to which Maker is a party or by which Maker is bound, or constitute a
default thereunder or result in the imposition of any lien, charge, encumbrance,
claim or security interest of any nature whatsoever upon any of the Collateral.

2

 

 

c.                    The security interest granted hereby in and to the
Collateral constitutes a present, valid, binding and enforceable security
interest as collateral security for the Obligations, and, except as to leased
equipment or purchase-money encumbrances existing as of the date of this Note as
expressly disclosed to Holder in writing, such interests, upon perfection, will
be senior and prior to any liens, encumbrances, charges, title defects,
interests and rights of any others with respect to such Collateral.

 

d.                   The security interest granted hereby shall be a first
priority lien on the Collateral and no prior or superior liens, security
interests or encumbrances exist with respect to any part of the Collateral.

 

6. Covenants of Maker. For so long as any Obligations remain outstanding:

 

a.                   Maker shall use the proceeds of this Note solely for the
purpose of procurement of necessary components for, and for the manufacture and
delivery of, its SIGMAC-branded televisions and consumer electronics products.

 

b.                   Maker shall not sell, assign or transfer any of the
Collateral, or any part thereof or interest therein except in the ordinary
course of its business;

 

c.                    Maker shall pay or cause to be paid promptly when due all
taxes and assessments on the Collateral.

 

7. Use of Collateral. For so long as no event of default shall have occurred and
be continuing under this Note, Maker shall be entitled to use and possess the
Collateral and to exercise its rights, title and interest in all contracts,
agreements, and licenses subject to the rights, remedies, powers and privileges
of Holder under this Note and to such use, possession or exercise not otherwise
constituting an event of default. Notwithstanding anything herein to the
contrary, Maker shall remain liable to perform its duties and obligations under
the contracts and agreements included in the Collateral in accordance with their
respective terms to the same extent as if this Note had not been executed and
delivered; the exercise by Holder of any right, remedy, power or privilege in
respect of this Note shall not release the Maker from any of its duties and
obligations under such contracts and agreements; and Holder shall have no duty,
obligation or liability under such contracts and agreements included in the
Collateral by reason of this Note, nor shall Holder be obligated to perform any
of the duties or obligations of Maker under any such contract or agreement or to
take any action to collect or enforce any claim (for payment) under any such
contract or agreement.

 

8. Defaults. The following events shall be defaults under this Note:

 

a. Maker’s failure to remit any payment under this Note on before the date due,
if such failure is not cured in full within five (5) days of written notice of
default;

3

 

b. Maker’s failure to perform or breach of any non-monetary obligation or
covenant set forth in this Note or in the Agreement if such failure is not cured
in full within ten (10) days following delivery of written notice thereof from
Holder to Maker;

 

c. If Maker is dissolved, whether pursuant to any applicable articles of
incorporation or bylaws, and/or any applicable laws, or otherwise;

 

d. Default in the Maker’s obligation for borrowed money, other than this loan,
which shall continue for a period of twenty (20) days;

 

e. The commencement of any action or proceeding which affects the Collateral or
title thereto or the interest of Holder therein, including, but not limited to
eminent domain, insolvency, code enforcement or arrangements or proceedings
involving a bankrupt or decedent;

 

f. The entry of a decree or order by a court having jurisdiction in the premises
adjudging the Maker bankrupt or insolvent, or approving as properly filed a
petition seeking reorganization, arrangement, adjustment or composition of or in
respect of the Maker under the federal Bankruptcy code or any other applicable
federal or state law, or appointing a receiver, liquidator, assignee or trustee
of the Maker, or any substantial part if its property, or ordering the winding
up or liquidation of its affairs, and the continuance of any such decree or
order un-stayed and in effect for a period of twenty (20) days; or

 

g. Maker’s institution of proceedings to be adjudicated a bankrupt or insolvent,
or the consent by it to the institution of bankruptcy or insolvency proceedings
against it, or its filing of a petition or answer or consent seeking
reorganization or relief under the federal Bankruptcy Code or any other
applicable federal or state law, or its consent to the filing of any such
petition or to the appointment of a receiver, liquidator, assignee or trustee of
the company, or of any substantial part of its property, or its making of an
assignment for the benefit of creditors or the admission by it in writing of its
inability to pay its debts generally as they become due, or the taking of
corporate action by the Maker in furtherance of any such action.

 

h. The failure by Southern Products, Inc. to timely file with the United States
Securities and Exchange Commission (“SEC”) all reports and other documents
required of the Maker under the Securities Act of 1933 (“Securities Act”) and
the Securities Exchange Act of 1934 (“Exchange Act”).

 

i. Any act or series of acts by Maker which has the effect of Southern Products,
Inc. no longer being registered as a publicly reporting company pursuant to the
Exchange Act.

4

 

9. Rights and Remedies of Holder. Upon the occurrence of an event of default by
Maker under this Note or at any time before default when the Holder reasonably
feels insecure, then, in addition to all other rights and remedies at law or in
equity, Holder may exercise any one or more of the following rights and
remedies:

 

a. Accelerate the time for payment of all amounts payable under this Note by
written notice thereof to Maker, whereupon all such amounts shall be immediately
due and payable.

 

b. Pursue and enforce all of the rights and remedies provided to a secured party
with respect to the Collateral under the Uniform Commercial Code.

 

c. Make such appearance, disburse such sums, and take such action as Holder
deems necessary, in its sole discretion, to protect Holder’s interest, including
but not limited to (i) disbursement of attorneys’ fees, (ii) entry upon the
Maker’s property to make repairs to the Collateral, and (iii) procurement of
satisfactory insurance. Any amounts disbursed by Holder pursuant to this
Section, with interest thereon, shall become additional indebtedness of the
Maker secured by this Note and shall be immediately due and payable and shall
bear interest from the date of disbursement at the default rate stated in this
Note. Nothing contained in this Section shall require Holder to incur any
expense or take any action.

 

d. Require Maker to assemble the Collateral and make it available to the Maker
at the place to be designated by the Holder which is reasonably convenient to
both parties. The Holder may sell all or any part of the Collateral as a whole
or in part either by public auction, private sale, or other method of
disposition. The Holder may bid at any public sale on all or any portion of the
Collateral. Unless the Collateral threatens to decline speedily in value, Holder
shall give Maker reasonable notice of the time and place of any public sale or
of the time after which any private sale or other disposition of the Collateral
is to be made, and notice given at least 10 days before the time of the sale or
other disposition shall be conclusively presumed to be reasonable.

 

e. Pursue any other rights or remedies available to Holder at law or in equity.

 

10. Interest To Accrue Upon Default. Upon the occurrence of an event of default
by Maker under this Note, the balance then owing under the terms of this Note
shall accrue interest at the rate of Three Percent (3.0%) per month from the
date of default until Holder is satisfied in full.

 

11. Full Recourse. The liability of Maker for the Obligations shall not be
limited to the Collateral, and Maker shall have full liability therefor beyond
the Collateral.

 

12. Representation of Counsel. Maker acknowledges that they have consulted with
or have had the opportunity to consult with their legal counsel prior to
executing this Note. This Note has been freely negotiated by Maker and Holder
and any rule of construction to the effect that any ambiguities are to be
resolved against the drafting party shall not be employed in the interpretation
of this Note.

5

 

13. Choice of Laws; Actions. This Note shall be constructed and construed in
accordance with the internal substantive laws of the State of Nevada, without
regard to the choice of law principles of said State. Maker acknowledges that
this Note has been negotiated in Clark County, Nevada. Accordingly, the
exclusive venue of any action, suit, counterclaim or cross claim arising under,
out of, or in connection with this Note shall be the state or federal courts in
Clark County, Nevada. Maker hereby consents to the personal jurisdiction of any
court of competent subject matter jurisdiction sitting in Clark County, Nevada.

 

14. Usury Savings Clause. Maker expressly agrees and acknowledges that Maker and
Holder intend and agree that this Note shall not be subject to the usury laws of
any state other than the State of Nevada. Notwithstanding anything contained in
this Note to the contrary, if collection from Maker of interest at the rate set
forth herein would be contrary to applicable laws, then the applicable interest
rate upon default shall be the highest interest rate that may be collected from
Maker under applicable laws at such time.

 

15. Costs of Collection. Should the indebtedness represented by this Note, or
any part hereof, be collected at law, in equity, or in any bankruptcy,
receivership or other court proceeding, or this Note be placed in the hands of
any attorney for collection after default, Maker agrees to pay, in addition to
the principal and interest due hereon, all reasonable attorneys’ fees, plus all
other costs and expenses of collection and enforcement, including any fees
incurred in connection with such proceedings or collection of the Note and/or
enforcement of Holder’s rights with respect to the administration, supervision,
preservation or protection of, or realization upon, any Collateral securing
payment hereof.



16. Miscellaneous.

 

a. This Note shall be binding upon Maker and shall inure to the benefit of
Holder and its successors, assigns, heirs, and legal representatives.

 

b. Any failure or delay by Holder to insist upon the strict performance of any
term, condition, covenant or agreement of this Note, or to exercise any right,
power or remedy hereunder shall not constitute a waiver of any such term,
condition, covenant, agreement, right, power or remedy.

 

c. Any provision of this Note that is unenforceable shall be severed from this
Note to the extent reasonably possible without invalidating or affecting the
intent, validity or enforceability of any other provision of this Note.

 

d. This Note may not be modified or amended in any respect except in a writing
executed by the party to be charged.

 

e. Time is of the essence.



6

 

 

17. Notices. All notices required to be given under this Note shall be given as
follows or at such other address as a party may designate by written notice to
the other parties:



 

To Maker:

Southern Products, Inc. Attn:   Edward Meadows, President 13668-B Valley Blvd.
City of Industry, CA 91746

 

To Holder:

 

CC Fund, LLC Attn:   Bryan R. Clark 3273 E. Warm Springs Road Las Vegas, NV
89120 (702) 944-7100 (fax)

 

Notices may be transmitted by facsimile, certified mail, private delivery, or
any other commercially reasonable means, and shall be deemed given upon receipt
by the Party to whom they are addressed.

 

18. Waiver of Certain Formalities. All parties to this Note hereby waive
presentment, dishonor, notice of dishonor and protest. All parties hereto
consent to, and Holder is hereby expressly authorized to make, without notice,
any and all renewals, extensions, modifications or waivers of the time for or
the terms of payment of any sum or sums due hereunder, or under any documents or
instruments relating to or securing this Note, or of the performance of any
covenants, conditions or agreements hereof or thereof or the taking or release
of collateral securing this Note. Any such action taken by Holder shall not
discharge the liability of any party to this Note.

 

IN WITNESS WHEREOF, this Note has been executed effective the date and place
first written above.

 

Southern Products, Inc. “Maker”:

 

By: /s/Edward Meadows

Edward Meadows

 

Its: President

 

Date: 06/29/11

CC Fund, LLC “Holder”:

 

By: /s/Bryan Clark

NPNC Management, LLC

 

Its: Manager

 

Date: 6/29/11

7

 

Exhibit “A”

 

Collateral

 

Each and all of the following in which Southern Products, Inc., a Nevada
Corporation, has any right, title, or interest, regardless of the manner in
which such items are formally held or titled; all as defined in the Nevada
Uniform Commercial Code - Secured Transactions (Nevada Revised Statutes (“NRS”)
§§ 104.9101 et. seq.) as of the date of the Note, and as the same may be amended
hereafter:

 

(1) Accounts, as defined in NRS 104.9102(1)(a)

 

(2) Cash proceeds, as defined in NRS 104.9102(1)(I)

 

(3) Chattel paper, as defined in NRS 104.9102(1)(k)

 

(4) Commercial tort claims, as defined in NRS 104.9102(1)(m)

 

(5) Commodity accounts and commodity contracts, as defined in NRS 104.9102(1)(n)
and NRS 104.9102(1)(o), respectively,

 

(6) Deposit accounts, as defined in NRS 104.9102(1)(cc)

 

(7) Documents, as defined in NRS 104.9102(1)(dd)

 

(8) Electronic chattel paper, as defined in NRS 1049102(1)(ee)

 

(9) Equipment, as defined in NRS 104.9102(1)(gg)

 

(10) General intangibles, as defined in NRS 104.9102(1)(pp)

 

(11) Goods, as defined in NRS 104.9102(1)(rr)

 

(12) Instruments, as defined in NRS 104.9102(1)(uu)

 

(13) Inventory, as defined in NRS 104.9102(1)(vv)

 

(14) Investment property, as defined in NRS 104.9102(1)(ww)

 

(15) Letter-of-credit right, as defined in NRS 104.9102(1)(yy)

 

(16) Noncash proceeds, as defined in NRS 104.9102(1)(fff)

8

 

(17) Payment intangible, as defined in NRS 104.9102(1)(iii)

 

(18) Proceeds, as defined in NRS 104.9102(1)(lll)

 

(19) Promissory notes, as defined in NRS 104.9102(1)(mmm)

 

(20) Record, as defined in NRS 104.9102(1)(qqq)

 

(21) Software, as defined in NRS 104.9102(1)(www)

 

(22) Supporting obligations, as defined in NRS 104.9102(1)(yyy)

 

(23) Tangible chattel paper, as defined in NRS 104.9102(1)(zzz)

 

(24) The following, as defined in NRS 104.9102(2): certificated securities,
contracts for sale, leases, lease agreements, lease contracts, leasehold
interests, letters of credit, negotiable instruments, notes, proceeds of letters
of credit, securities, security certificates, security entitlements, and
uncertificated securities.

 

In addition, the Collateral shall include all copyrights, all patents and patent
applications (including the inventions and improvements described and claimed
therein together with the reissues, divisions, continuations, renewals,
extensions and continuations in-part thereof), all trade names, trademarks and
service marks, logos, trademark and service mark registrations (including all
renewals of trademark and service mark registrations, and all rights
corresponding thereto throughout the world together, in each case, with the
goodwill of the business connected with the use of, and symbolized by, each such
trade name, trademark and service mark, but excluding any such registration that
would be rendered invalid, abandoned, void or unenforceable by reason of its
being included as part of the Collateral), all inventions, processes, production
methods, proprietary information, know-how and trade secrets, all licenses or
user or other agreements granted to Southern Products, Inc. with respect to any
of the foregoing, in each case whether now or hereafter owned or used (including
the licenses or other agreements with respect to any of the foregoing).

9

 

 